

	

		II

		109th CONGRESS

		2d Session

		S. 2371

		IN THE SENATE OF THE UNITED STATES

		

			March 6, 2006

			Mr. Thune (for himself

			 and Mr. Johnson) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To permit the use of certain funds for recovery and

		  mitigation activities in the upper basin of the Missouri River, and for other

		  purposes.

	

	

		1.Upper basin of Missouri

			 River

			(a)Use of

			 fundsNotwithstanding the Energy and Water Development

			 Appropriations Act, 2006 (Public Law 109–103; 119 Stat. 2247), funds made

			 available for recovery or mitigation activities in the lower basin of the

			 Missouri River may be used for recovery or mitigation activities in the upper

			 basin of the Missouri River, including the States of Montana, Nebraska, North

			 Dakota, and South Dakota.

			(b)Conforming

			 amendmentThe matter under the heading Missouri River Mitigation, Missouri,

			 Kansas, Iowa, and Nebraska of section 601(a) of the

			 Water Resources Development Act of 1986 (100 Stat. 4143), as modified by

			 section 334 of the Water Resources Development Act of 1999 (113 Stat. 306), is

			 amended by adding at the end the following: The Secretary may carry out

			 any recovery or mitigation activities in the upper basin of the Missouri River,

			 including the States of Montana, Nebraska, North Dakota, and South Dakota,

			 using funds made available under this heading in accordance with the Endangered

			 Species Act of 1973 (16 U.S.C. 1531 et seq.) and

			 consistent with the project purposes of the Missouri River Mainstem System as

			 authorized by section 10 of the Act of December 22, 1944 (commonly known as the

			 Flood Control Act of 1944) (58 Stat. 897)..

			

